Citation Nr: 0725772	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1992, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a 70 percent rating for PTSD.

3.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a total disability based on individual 
unemployability (TDIU) rating.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March to July 1965, and 
from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which granted service connection for PTSD, 
effective December 3, 1992, with a 50 percent rating assigned 
effective that date, and a 70 percent rating assigned 
effective July 21, 2003.  In addition, a TDIU rating was 
granted, effective July 21, 2003.  The veteran appealed the 
effective dates of the grant of service connection and the 
assignment of the 70 percent and TDIU ratings.  In June 2005, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., a Travel Board hearing).  

In a decision dated in April 2006, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2006 
unopposed motion to the Court, the VA Secretary requested 
that the Board decision be vacated and remanded; a January 
2007 Court order granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Court vacated the prior decision and remanded the case to 
the Board, pursuant to an unopposed motion from the VA 
Secretary.  As to the issue of an earlier effective date for 
service connection for PTSD, the Board found that the veteran 
had filed a claim for service connection for PTSD in December 
1990, which had been denied by the RO in March 1991, and that 
although this was returned from the Post Office as 
undeliverable, it had been sent to the veteran's last address 
of record.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant at his latest address of record).  
However, the Secretary's motion noted that the Board had not 
explained what efforts had been undertaken to determine 
whether there were any other possible address for the 
veteran.  

The veteran filed a claim for service connection for PTSD, 
dated November 29, 1990, and received December 3, 1990.  A 
December 14, 1990, request for information from the RO by the 
VAMC indicated that the veteran's address was the same as 
listed on the claim.  On December 19, 1990, the RO sent the 
veteran two letters to this address, asking for information 
in connection with his claim.  However, in January 1991, 
these were returned by the Post Office as undeliverable.  In 
January 1991, the VA requested information regarding the 
veteran's address from the Post Office; the Post Office 
responded that he was not known at the address given, in 
February 1991.  No forwarding address was provided.   

In February 1991, summaries of the veteran's VA 
hospitalizations from November 20, 1990, to December 12, 
1990, and from December 13-17, 1990, were received.  Although 
the summaries did not contain any addresses, apparently, the 
claim was filed during the first hospitalization, and the 
request for information from the RO was sent during the 
second hospitalization.  

In March 1991, the RO denied service connection for PTSD, on 
the basis that the disability was not shown.  The notice was 
sent to the same last address of record, and was again 
returned by the Post Office as undeliverable.  Again, the VA 
requested information regarding the veteran's address from 
the Post Office; again, in May 1991, the Post Office 
responded that he was not known at the address given.  No 
forwarding address was provided.   

The Court has held that where VA sent notice to a veteran at 
his last address of record, and that notice was returned as 
undeliverable, VA has a duty to ascertain by a "review of 
the claims file" whether there was another "possible and 
plausible" address of record for the veteran.  Woods v. 
Gober, 14 Vet. App. 214, 220-21 (2000).  Although the claims 
file itself does not disclose any such address, in the facts 
of Woods, where a report of a VA hospitalization was of 
record, and more complete records of that hospitalization 
received several years later showed a different address, the 
Court held that another "plausible and possible" address 
was of record.  Id.  Likewise, in this case, the evidence at 
the time of the denial showed that the veteran was 
hospitalized during the pertinent time period.  In fact, the 
veteran was hospitalized up until two days before the 
undeliverable letter was mailed.  Therefore, the records of 
this hospitalization should be obtained, in particular, any 
administrative records which may have shown an address on 
discharge.  

In a statement dated in June 2007, the veteran's 
representative asked that additional development be 
undertaken, specifically, that the Board obtain all of the 
veteran's medical records; that a medical examination be 
provided; that records from SSA be obtained; and that the 
veteran provide information regarding his periods of 
unemployment.  As to the first request, all VA medical 
records dated from August 1999 to July 2003 were already 
obtained.  The Board agrees that all VA records dated from 
the time of the veteran's hospital discharge in December 1990 
to August 1999 should be obtained.  In addition, the veteran 
should be asked to provide information regarding other 
treatment.  As to SSA records, the file contains an SSA 
decision dated in July 1993, received in February 1996, with 
medical records obtained in connection with that decision.  
However, if the veteran has had any subsequent evaluations by 
SSA, to determine his ongoing status, such records should be 
obtained.  

On remand, the veteran and his representative are free to 
submit evidence on the veteran's behalf.  See, e.g., Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records, in particular, 
administrative records, associated with 
the veteran's VA hospitalization in Kansas 
City, Missouri, from December 13-17, 1990, 
which contain the address he reported at 
the time of his discharge from that 
hospitalization, or, if none, any 
addresses recorded at any time during the 
hospitalization.  

2.  Obtain all VA medical records dated 
from December 18, 1990, to August 26, 
1999, from the appropriate facilities.  In 
this regard, the record indicates that 
treatment he received prior to December 
1992 would have most likely been at the 
Kansas City VAMC; beginning in December 
1992, treatment would have been provided 
at the Roseburg, Oregon VAMC and/or the 
outpatient clinic in Eugene, Oregon.  

3.  Ask the veteran to identify any other 
treatment providers who provided 
psychiatric evaluation or treatment from 
1990 to 2003.  Obtain the records of any 
such treatment for which he provides 
sufficient identification and 
authorization.

4.  Contact SSA and ask for all decisions 
and medical records compiled in connection 
with the veteran's SSA disability status 
after the July 1993 disability 
determination.

5.  Thereafter, readjudicate the veteran's 
earlier effective date claims.  If the 
decision is less than a full grant of the 
benefit sought as to any issue, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
provide them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

